SMITH, J.
Upon the agreed statement of facts in the above case the court is of the opinion that the petition of plaintiff seeking to enjoin the defendant from the collection of the assessment levied against his property for the improvement of Columbia avenue should be dismissed.
The adoption of the preliminary resolution by the council of the city declaring the necessity for the improvement of Columbia avenue on April 28, 1902, was the beginning of the proceedings in respect to said improvement. Toledo v. Marlow, 28 O. C. C. 298 (8 N. S. 121).
Notwithstanding the fact that the law under which said improvement was initiated and completed was-subsequently declared unconstitutional by the Supreme Court of Ohio, on the ground that all laws of a general nature must have uniform operation throughout the state, yet the improvement having been commenced with reference to the law in force at the time the resolution declaring the necessity for the same was adopted, and which had heretofore been upheld by the Supreme Court, such law should govern and control the subsequent proceedings in relation thereto.
Petition dismissed;
Giffen and Swing, JJ., concur.